Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	Claims 1-20 are allowance.

Double Patenting

	TD had been approved.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
Brown et al (U.S. Pub No. 2009/0287678) as title System and Method for proving Answers to Questions discloses a collection of documents is searched with one or more query terms and a collection of candidate answers is generated from titles of retrieved documents and entities mentioned in these documents. Receiving an input query and perform query context analysis function to break down all query into query terms, all query terms comprising both searchable and non-searchable components. All searchable components and conducting a search in any corpus of data including structured and unstructured data to obtain passages potentially including candidate answers and stored in data storage device. Automatically scoring all candidate answers using the supporting passages by a plurality of scoring. Applying a candidate answer ranking function to the scores to determine query answers, a query response based on the one or more query answers for delivery.
Stenchikova et al (U.S. Pub No. 2007/0136246 Al) as title Answer Determination for Natural Language Questioning discloses question answering is finding a concise answer to a Natural Language question. Input to a search engine is a query while a QA system takes a natural language question as an input. The output of the QA system is a concise answer. Providing a concise and accurate answer to a natural language question allows a user to retrieve an answer and continue with her work more efficiently.
Oleynik (U.S. Patent No. 8,694,535) as title System and Methods for Research Database Management discloses receiving data appertaining to a plurality for different items of content. The data for each different item of content including at least one identifier for at least one premise pertaining to the item of content selected from a taxonomy of premises, and including at least one identifier for at least one conclusion pertaining to the item of content. The conclusion is based on the selected premises. The database is searchable upon receipt of a search request based on one or more premises.
The examiner has found that the prior art of the record do not appear to teach or suggest or render obvious the claimed limitations in combination as recited in independent claims and subsequence dependent claims, thus the invention is patentable.
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks filed on May 2, 2016 and January 6, 2017 on application 15/348,431 with respect to the claim limitations point out and make clear the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 13, 2021
/THU N NGUYEN/Examiner, Art Unit 2154